DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are subject to examination and rejected.

Claim Objections
Claims 12 and 16 are objected to because of the following informalities:  Claims 12 and 16 are computer-implemented methods but are referring to claim 8 as antecedence, which is a system claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7 and 15 recite the limitations "… the first issue object, and/or the attempt…”. The phrase "and/or" renders the claim indefinite because the claim includes elements not actually disclosed, thereby rendering the scope of the claim unascertainable. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vijayan (US PGPub 2020/0235985).

Regarding claims 1, 9 and 17, Vijayan teaches a system (Vijayan, see abstract, describe systems and methods for self-healing in a Telco network function virtualization cloud) comprising:
one or more processors (Vijayan, see paragraph 0021, a self-healing evaluator engine, VM engine, HW analytics engine running on a physical server); and
a memory resource storing a set of instructions that when executed by the one or more processors (Vijayan, see paragraph 0021, a self-healing evaluator engine, VM engine, HW analytics engine running on a physical server), cause the one or more processors to:
based on an alert of an active issue of a system resource (Vijayan, see paragraph 0051, the virtual analytics engine can then send a VNF alert to the physical analytics engine. The VNF alert can indicate that the KPI of a particular VNF does not meet the threshold applied at the virtual analytics engine), identify a first issue object associated with the alert by making a first set of determinations (Vijayan, see paragraph 0057, the evaluator engine can create a root cause analysis (“RCA”) event used for performing a remedial action. The RCA event can be a hardware alert that is sent to the self-healing component. The RCA event can come from the physical or virtual analytics engine and identify at least one virtual component (for example, VNF) whose KPI attributes were used in detecting the problem along with the correlating physical hardware device);
based on the first issue object, determine whether the active issue associated with the first issue object can be automatically corrected by one or more self-healing processes (Vijayan, see paragraph 0067, Based on the type of remediation required, the evaluator engine or self-healing component can employ a corresponding adaptor to issue a command to the right process within the datacenter ecosystem); and
based on determining that the active issue associated with the first issue object can be automatically corrected by one or more self-healing processes, implement the one or more self-healing processes (Vijayan, see paragraph 0067, to remediate a software problem in the physical layer, at stage 245 an adaptor can send a command to a network configuration manager to restore a host to a previous stable state using a configuration file).

Regarding claims 2, 10 and 18, Vijayan teaches wherein the first issue object includes a self-healing element, the self-healing element indicates whether the active issue associated with the first issue object can be automatically corrected by one or 

Regarding claims 3, 11 and 19, Vijayan teaches wherein the self-healing element indicates that the active issue of the first issue object can be automatically corrected (Vijayan, see paragraph 0012, The root cause analysis event can be used by a self-healing component to identify a remedial action).

Regarding claims 4, 12 and 20, Vijayan teaches wherein execution of the set of instructions, by the one or more processors, further causes the one or more processors to:
determine the one or more self-healing processes failed (Vijayan, see paragraph 0070, if a VM such as a VNF fails, the VM engine can recognize the failure and provide a feedback message to the self-healing component to increase the sensitivity by lowering severity required for a remedial action); and
based on determining the one or more self-healing processes failed, implement one or more platform alert processes (Vijayan, see paragraph 0070, This type of feedback can further train the evaluator engine to catch problems before failures occur, in an example).

Regarding claims 5 and 13, Vijayan teaches wherein the first issue object includes a platform alert element, and wherein the one or more platform alert processes includes:


Regarding claims 6 and 14, Vijayan teaches wherein the one or more platform alert processes further includes:
based on determining that the particular platform should be notified, generating a platform-specific notification for the particular platform (Vijayan, see paragraph 0029, physical fault notifications can be generated based on a model of relationships, including a map of domain managers in the network. The physical analytics engine can manage information coming from the physical underlay in the Telco cloud).

Regarding claims 7 and 15, Vijayan teaches wherein the platform-specific notification includes information regarding the first issue object, the system resource associated with the first issue object, and/or the attempt to self-heal (Vijayan, see paragraph 0028, the evaluator engine can receive physical fault notification relating to a physical component, such as a hardware server or router. A physical analytics engine can determine and send the physical fault notification to the evaluator engine).


determine the one or more self-healing processes was successful (Vijayan, see paragraph 0070, if a VM such as a VNF fails, the VM engine can recognize the failure and provide a feedback message to the self-healing component to increase the sensitivity by lowering severity required for a remedial action);
based on determining that the one or more self-healing processes was successful, update the resolved time element of the first issue object (Vijayan, see paragraph 0070, This type of feedback can further train the evaluator engine to catch problems before failures occur, in an example).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONG G KIM whose telephone number is (571)270-0619. The examiner can normally be reached Mon-Fri @ 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R. Taylor can be reached on 571-272-3889. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHONG G KIM/Examiner, Art Unit 2443                                                                                                                                                                                                        

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443